Citation Nr: 1738124	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  08-26 450A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland
 
 
THE ISSUES
 
1.  Entitlement to service connection for a lumbosacral strain. 
 
2.  Entitlement to service connection for a right kidney disorder.


3. What initial evaluation is warranted for posttraumatic stress disorder?

 
4.  Entitlement to a scheduler rating over 20 percent for diabetes mellitus type 2.
 
5.  Entitlement for compensable rating peripheral neuropathy of the left foot. 
 
6.  Entitlement for compensable rating peripheral neuropathy of the right foot.
 
7.  Entitlement for compensable rating peripheral neuropathy of the left hand.
 
8.  Entitlement for compensable rating peripheral neuropathy of the right hand.
 
9.  Entitlement to a compensable rating for erectile dysfunction.
 
10.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1963 to December 1965.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) and a July 2011 rating decision by the Baltimore Maryland, RO.  The claim was certified to the Board by the Baltimore, Maryland, RO.
 
This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.
 
This appeal was previously remanded by the Board in March 2012 for further development relating to claims of entitlement to service connection for a lumbosacral strain and an increased rating for posttraumatic stress disorder.  The remaining issues presented were raised and appealed since the initial remand.  They are now properly before the Board for the first time. 
 
The Veteran was initially represented by a private attorney who submitted a signed document agreeing to withdraw the issues of entitlement to service connection for a lumbosacral strain, and entitlement to increased ratings for diabetes, peripheral neuropathy of the hands and feet, and for erectile dysfunction.  Additional evidence for the remaining claims was also submitted by that attorney.  
 
Prior to the withdraw of these claims and submission of this evidence, a duly signed VA Form 21-22 was submitted by the appellant appointing the Disabled American Veterans as his representative.  That representative has submitted argument recognizing the withdrawal of the issues of entitlement to service connection for a lumbosacral strain, and entitlement to increased ratings for diabetes, peripheral neuropathy of the hands and feet, and for erectile dysfunction by the Veteran, and urging the grant of all remaining issues. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The issues of entitlement to service connection for a right kidney disorder, and entitlement to a total rating based on individual employability due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
FINDINGS OF FACT
 
1.  From March 1, 2005 until November 11, 2006 the Veteran's posttraumatic stress disorder was manifested by occupational and social impairment with deficiencies in most areas.
 
2. Since November 12, 2006, the Veteran's posttraumatic stress disorder has been manifested by total occupational impairment.
 
3.  In April 2017 a representative wrote to express the Veteran's desire to withdraw his appeal for entitlement to entitlement to service connection for a lumbosacral strain, and entitlement to increased ratings for diabetes, peripheral neuropathy of the hands and feet, and for erectile dysfunction.
 
 
CONCLUSION OF LAW
 
1.  From March 1, 2005 until November 11, 2006 the criteria for an initial rating of 70 percent for posttraumatic stress disorder , but no higher, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).
 
2.  Since November 12, 2006, the criteria for a 100 percent scheduler rating for posttraumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.
 
3.  The criteria for withdrawal of the appeal for entitlement to service connection for a lumbosacral strain have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
 
4.  The criteria for withdrawal of the appeal for to a scheduler rating over 20 percent for diabetes type II have been met. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.
 
5.  The criteria for withdrawal of the appeal for to a compensable evaluation for peripheral neuropathy of the left foot have been met. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.
 
6.  The criteria for withdrawal of the appeal for to a compensable evaluation for peripheral neuropathy of the right foot have been met. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.
 
7.  The criteria for withdrawal of the appeal for to a compensable evaluation for peripheral neuropathy of the left hand have been met. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.
 
8.  The criteria for withdrawal of the appeal for to a compensable evaluation for peripheral neuropathy of the right hand have been met. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.
 
9.  The criteria for withdrawal of the appeal for a compensable evaluation for erectile dysfunction have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the Board's March 2012 remand, the RO issued a statement of the case on the issue of entitlement to service connection for a back disability, scheduled the appropriate VA examinations for the Veteran, and readjudicated the claim for a higher rating for posttraumatic stress disorder.  Based on the foregoing actions, hence, there was substantial compliance with the Board's March 2012 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).
 
Applicable law and regulation
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  
 
In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the award must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).
 
Psychiatric disabilities are rated based on the General Rating Formula for Mental Disorders codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms. "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's disabilities that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) ("If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.").
 
Posttraumatic stress disorder is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
 
As the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained, an evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio, 713 F.3d at 116-17.  The symptoms listed under the referenced diagnostic code are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan, 16 Vet. App. at 442.
 

Post-traumatic stress disorder
 
The Veteran appeals the initial disability evaluations assigned following the grant of entitlement to service connection for post-traumatic stress disorder.  As such, the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
March 1, 2005 to November 11, 2006
 
The Veteran's former representative suggested that a 70 percent rating would be warranted for the period from March 1, 2005 to November 11, 2006.  Although the Veteran has since changed representation and the earlier submission is no longer binding, the Board has considered all of the evidence submitted and agrees that a 70 percent rating for this period is warranted.  
 
Examinations relating to the period place the Veterans rating level at 50 percent disabling and there is little evidence of symptoms more severe which would warrant a 70 percent rating. 
 
The Veteran reported working part time during this time period and medical evidence of record showed that he suffered from "irritability which has led him into fights." It was recorded that the appellant was "very distrustful of other people" such that he is "severely socially isolated" and he did "not interact with his family much."  The evidence also demonstrated his lack of friends and avoidance of other people.  Notably, the Veteran repeatedly denied suicidal ideation and other more severe symptoms.  

Mental status examination at a July 2006 VA examination revealed the appellant to be cooperative, and to demonstrate a logical and goal directed thought process.  His mood was anxious and irritable, and his affect was restricted.  There was no evidence of passive or active suicidal or homicidal ideation.  There was evidence of mild dysarthria but this was judged to be secondary to a stroke not posttraumatic stress disorder.  The examiner opined that the disorder causes serious social and occupational functional impairment.

On balance the appellant's symptoms most closely approximated reduced reliability and productivity, although he did not demonstrate several of the listed symptoms provided with a 70 percent rating, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate.  Mauerhan, 16 Vet. App. at 442.  His continued part time employment also does not demand a lower disability rating, instead demonstrating perseverance on the Veteran's part and extraordinary effort by his employer to work with the claimant in maintaining his employment.  
 
Resolving reasonable doubt as to the severity of his symptoms from March 1, 2005 through November 11, 2006, the Board finds that the Veteran's overall disability picture, despite the intermittent nature of some of the more severe symptoms, more nearly approximated the severity contemplated by a 70 percent rating.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 9411. 
 
While the Board finds that the Veteran's service-connected post-traumatic stress disorder symptomatology was productive of serious occupational and social impairment.  During the period in question, however, total occupational and social impairment was not shown.  Specifically, the evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Although there were reports of suicidal and homicidal ideation, as well as unprovoked irritability, the evidence of record preponderated against finding that such symptomatology rose to the level of being in persistent danger of hurting himself or others as is contemplated for the assignment of a 100 percent disability rating.  Moreover, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Significantly, there was no indication that the Veteran's occupational and social functioning was indicative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at any time from the date of claim.  Further, although the Veteran has short and long term memory impairment, there was no evidence that his symptoms rose to the level of memory loss for names of close relatives, own occupation or name as is indicative of a 100 percent disability rating.
 
The Board also notes that the Veteran was at least partially employed during the period in question and the evidence of record does not show that his post-traumatic stress disorder alone caused total occupational impairment.  Accordingly, in this case, the symptoms shown did not equate to the symptoms contemplated for a 100 percent rating at any time during the period from March 1, 2005 to November 11, 2006.
 
In sum, between March 1, 2005 to November 11, 2006 the extent and severity of the Veteran's symptoms were suggestive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships; i.e., the level of impairment contemplated in the assignment of a 70 percent rating for psychiatric disabilities. 38 C.F.R. § 4.130.  More severe symptomatology was not shown.
 
Accordingly, the Veteran's PTSD warranted a 70 percent evaluation, but no higher, from March 1, 2005 to November 11, 2006.
 
November 12, 2006 to present 
 
The record shows that since November 12, 2006 the symptomology associated with the Veteran's posttraumatic stress disorder is productive of total occupational and social impairment.
 
A July 2006 VA treatment note described sleep disturbances with frequent awakening and combat related night mares, feelings of insecurity and hypervigilance.  The treatment notes assigned a global assessment of functioning score of 48 and noted other symptoms.  The VA physician noted that there was serious impairment and social and occupational functioning with no friends in social isolation.  He also noted that the Veteran was unemployed at the time.  
 
In November, 2006, the Veteran's wife submitted a letter noting anger and depression that kept him from performing simple daily tasks.  She noted panic attacks and the claimant's inability to calm down once disoriented. 
 
October 2006 VA treatment notes described mood and affect as anxious with an increase in night sweats.  In 2008, VA psychiatry notes related suicidal thoughts as well as auditory hallucinations. 
 
In 2012 a letter from the Associate Chief of Staff for Mental Health from the Washington DC VA described the Veteran's extensive post-traumatic stress disorder symptoms and determined that he was permanently and totally disabled due to his post traumatic disorder.  She related how the Veteran's "symptoms affect his daily life, cause a great deal of distress and affect all areas of his functioning."
 
April 2017, the Veteran's former representative submitted a though review of the Veteran's record by a private physician.  The doctor reviewed the entire medical record and conducted a personal interview with the Veteran.  This private physician described the extensive symptoms experienced by the Veteran and determined that the appellant was 100 percent disabled as a result of his post-traumatic stress disorder and has been since at least November 2006.  
 
Upon consideration of the facts of the record so stated and resolving reasonable doubt in the appellant's favor the Board finds evidence of total occupational and social impairment from November 2006 to present.  Medical evidence and lay statements have indicated impairment in thought processes or communication such that the Veteran has not been able to maintain gainful employment since 2006.  VA treatment records indicate he has consistently displayed persistent nightmares and flashbacks such that he cannot properly sleep.  His wife has reported his irritability and angry behavior towards her has frightened her over their 30 year marriage.  
 
As such, evidence is in equipoise so as to warrant the assignment of a 100 percent rating for posttraumatic stress disorder due to total occupational and social impairment since November 12, 2006.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
 
 
ORDER
 
Entitlement to an evaluation of 70 percent, but no greater, for posttraumatic stress disorder, from March 1, 2005 until November 11, 2006, is granted.
 
Entitlement to a 100 percent evaluation for posttraumatic stress disorder since November 12, 2006 is granted subject to the laws and regulations governing the award of monetary benefits. 
 
 
REMAND
 
The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for entitlement to a total disability rating  based on individual employability due to service connected disabilities.  In light of the present decision, granting 100 percent for posttraumatic stress disorder from November 12, 2006, the AOJ must consider whether the remaining service connected disorders alone warrant the assignment of a total disability rating for compensation based on individual employability. See Bradley v. Peake, 22 Vet. App. 280 (2008).
  

The Board further notes that the Veteran also has several other claims currently pending review which must first be adjudicated and then, as warranted, considered separate from the 100 percent rating for posttraumatic stress disorder, when adjudicating this claim of entitlement to a total disability rating  based on individual employability due to service connected disabilities. 
 
With respect to the claim of entitlement to service connection for a right kidney disorder the former representative  submitted medical literature addressing a potential connection between diabetes and kidney cancers.  The medical treatise evidence provided by the Veteran is not sufficient, by itself, to establish either direct or secondary service connection in the circumstances of this case.  See Sacks v. West, 11 Vet.App. 314, 316-17 (1998).  Still, the VA examinations of record did not directly address this potential link.   As such, the Board finds further development to be in order  
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Obtain a medical opinion from a VA oncologist addressing  the etiology of the Veteran's small cell renal carcinoma.  The Veteran need not be physically reexamined unless an examination is deemed necessary.  The oncologist should review the Veteran's VBMS and Virtual VA files and note such review in the report.  The oncologist must then address whether it is at least as likely as not that the Veteran's small cell renal carcinoma:
 
a) was directly caused by his presumed inservice exposure to Agent Orange and other herbicides 

b) was otherwise directly related to any incident of service to include exposure to fuels
 
c) was caused or aggravated by diabetes mellitus type II.  

The oncologist must address the study published in the Journal of Cancer: "Diabetes and Risk of Renal Cell Carcinoma" cited by the former representative and contained in the file. 
 
For legal purposes, "aggravation" is defined as a chronic worsening of the underlying condition, as opposed to a temporary worsening of symptoms.  If the Veteran's cancer was aggravated by the diabetes, please attempt to quantify the degree of aggravation beyond the baseline level of disability (i.e., the level of disability prior to the aggravation by diabetes).
 
The oncologist  must provide a complete rationale, with citation to relevant medical findings, for all opinions provided.  If the oncologist  cannot provide any requested opinion without resorting to speculation, please provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.   Then readjudicate the claims.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


